SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

953
CA 12-00885
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


ATASH IMANVERDI AND SHEILA IMANVERDI,
PLAINTIFFS-APPELLANTS,

                    V                             MEMORANDUM AND ORDER

BRYAN G. POPOVICI, DPM, INDIVIDUALLY AND AS
AN AGENT, OFFICER AND/OR EMPLOYEE OF BRYAN G.
POPOVICI, DPM, PC, BY AND THROUGH ITS AGENTS,
OFFICERS AND/OR EMPLOYEES,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.


BOTTAR LEONE, PLLC, SYRACUSE (AARON J. RYDER OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered April 23, 2012. The order, among
other things, directed plaintiffs to produce contents of a Facebook
page for in camera review, and denied the cross motion of plaintiffs
for a protective order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiffs appeal from an order that, inter alia,
directed plaintiffs to produce contents of a Facebook page for in
camera review, denied their cross motion for a protective order and
awarded defendant-respondent (defendant) attorney’s fees and costs.
We affirm. “It is well settled that ‘[a] trial court has broad
discretion in supervising the discovery process, and its
determinations will not be disturbed absent an abuse of that
discretion’ ” (Giles v Yi, 105 AD3d 1313, 1315). “ ‘[E]very court
retains continuing jurisdiction to reconsider its prior interlocutory
orders during the pendency of the action’ ” (Lidge v Niagara Falls
Mem. Med. Ctr. [appeal No. 2], 17 AD3d 1033, 1034, quoting Liss v
Trans Auto Sys., 68 NY2d 15, 20; see Pino v Harnischfeger, 42 AD3d
980, 983). Contrary to plaintiffs’ contention, Supreme Court properly
exercised its discretion in modifying its prior order to compel
discovery by directing plaintiff Atash Imanverdi to produce her
Facebook page for in camera review (see Richards v Hertz Corp., 100
AD3d 728, 730; Pino, 42 AD3d at 983; Lidge, 17 AD3d at 1034).
                                 -2-                           953
                                                         CA 12-00885

     Furthermore, the court properly exercised its discretion in
awarding costs and attorney’s fees to defendant (see CPLR 3126; Riley
v ISS Intl. Serv. Sys., 304 AD2d 637, 637-638; see also Danser v
Carrols Corp., 11 AD3d 940, 940-941), and in denying plaintiffs’ cross
motion for a protective order (see Rawlins v St. Joseph’s Hosp. Health
Ctr., 108 AD3d 1191, 1191-1192).




Entered:   September 27, 2013                  Frances E. Cafarell
                                               Clerk of the Court